NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLFLEX USA, INC.,
Plaintiff-Appellee,
V.
AVID IDENTIFICATION SYSTEMS, INC.,
Defendan,t-Appellant.
2011-1621
Appea1 from the United States District C0urt for the
Central District of Calif0rnia in case n0. 06-CV-1109,
Seni0r Judge Mariana R. Pfae1zer.
ALLFLEX USA, INC.,
Plain,tiff-Appellee,
V.
AVID IDENTIFICATION SYSTEMS, INC.,
Defendcmt,
AND
FISH & RICHARDSON P.C.,
Sanction,ecl Party-Appellant.

ALLFLEX USA V. AVID IDENTIFICATION 2
2012-1007
Appeal from the United States District Court for the
Central DiStrict of California in case no. 06-CV-1109,
Seni0r Judge Mariana R. Pfae1zer.
ON MOTION
ORDER
The court treats the letter from Fish & Richardson
P.C. indicating that it will not be participating as a mo-
tion to voluntarily dismiss its appeal. "
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion is granted Appeal 2012-1007 is dis-
missed. The revised official captions are reflected above
(2) Each side shall bear its own costs in 2012-1007.
FoR THE CoUR'r
1359 2 2 2011 131 Jan H@rba1y
Date J an Horbaly
Clerk
ccc K.T. Cherian, Esq.
Christian Chadd Taylor, Esq.
Christopher S. Marchese, Esq. ¢_3_ cows mn
S8 THE FEDERAL C1RCUlT
Issued As A Mandate (As To 2012-1007 Only): mic 2  2011
DEC 2 2 2011 .lA|'lcHORBALY
LERK